BAZELON, Chief Judge,
concurring in the denial of appellee’s motion for rehearing :
As initially issued, the court’s opinion in this case contained the following paragraph:
We refer RHA’s suggestions of counsel’s participation in in camera inspection to the District Judge on remand. Such participation by counsel may be allowed by the District Judge in his discretion, if he finds such participation necessary to his comprehension of the arguments and thus to a fair and correct resolution of this case.
On the Government’s motion, the court ordered deletion of this paragraph over my dissent. Two reasons have been given for the deletion: (1) that the paragraph was incorrect as a matter of law; (2) that it was unnecessary. I join in the denial of appellee’s present motion for rehearing solely on the second ground.
The court today agrees that the delated passage was unnecessary to its decision. Accordingly, the court’s action does not decide the question which the passage addressed.
ROBB, Circuit Judge:
I voted to delete the paragraph referred to by Judge Bazelon on two grounds: (1) the paragraph was an incorrect statement of the law, and (2) it was unnecessary to the decision.